        Case 2:16-cv-02178-LEK Document 59 Filed 12/02/20 Page 1 of 1


 1   Mark Allen Kleiman (#115919)
     mkleiman@quitam.org
 2   Pooja Rajaram (#241777)
     prajaram@quitam.org
 3   KLEIMAN / RAJARAM
     2525 Main Street, Suite 204
 4   Santa Monica, CA 90405
     310-392-5455
 5   310-306-8491 (fax)

 6   Attorneys for Relator

 7
                                    UNITED STATES DISTRICT COURT
 8                                 EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA, ex rel.                CASE NO: 2:16-cv-2178 LEK
      JANE DOE; STATE OF CALIFORNIA,
11                                                     ORDER DISMISSING CASE WITHOUT
      ex rel. JANE DOE,
12                                                     PREJUDICE
                         Relator,
13
             v.
14
      NEXXT SPINE, LLC; SUTER MEDICAL
15    CENTER; GEORGE PICETTI, M.D., and
      DOES 1 through 25,
16

17                       Defendants.

18

19          Upon the Relator JANE DOE’s request for voluntary dismissal of this action with

20   prejudice to the United States or the State of California, pursuant to Fed. R. Civ. Procedure Rule
21   41(a)(1)(A)(i) and 31 U.S.C. § 3720(B)(1), with the consent of the Attorneys General of the
22
     United States and the State of California,
23
            IT IS HEREBY ORDERED that the Court consents to the dismissal of the action and
24
     dismisses and action without prejudice.
25

26   Dated: December 1, 2020

27

28
     [PROPOSED] ORDER DISMISSING                       1
     CASE WITHOUT PREJUDICE
     CASE NO. 2:16-CV-2178 LEK
